NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0892n.06
                            Filed: December 14, 2006

                                             No. 06-1183

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

    MAUREEN D. TAYLOR,

          Plaintiff-Appellee,

    v.                                                   ON APPEAL FROM THE UNITED
                                                         STATES DISTRICT COURT FOR THE
    JACKIE CURRIE and DETROIT                            EASTERN DISTRICT OF MICHIGAN
    ELECTIONS COMMISSION,

          Defendants-Appellants.
    _________________________________


Before: DAUGHTREY and MCKEAGUE, Circuit Judges; and REEVES, District Judge.*

         PER CURIAM. Appellant, Attorney Steven W. Reifman, appeals the district court’s

order awarding attorneys’ fees and costs and imposing sanctions pursuant to 28 U.S.C. §

1447(c), Rule 11 of the Federal Rules of Civil Procedure, and 28 U.S.C. § 1927 and order

denying the motion for reconsideration. After a careful review of the record, we are convinced

that the district court did not err in awarding attorneys’ fees and costs to the attorneys for the

Plaintiff-Appellee and imposing sanctions against Attorney Reifman. Likewise, we conclude

that the district court did not err in denying the motion for reconsideration.



*
         The Honorable Danny C. Reeves, United States District Judge for the Eastern District of Kentucky,
sitting by designation.

                                                   -1-
       Because the district court’s opinions accurately set out the law governing the issues raised

and clearly state the reasons for the conclusions, issuance of a more lengthy opinion by this

Court would serve no useful purpose. Accordingly, for the reasons stated in the district court's

opinions, we AFFIRM the order of the district court awarding fees and costs and imposing

sanctions and order denying the motion for reconsideration.




                                               -2-